Case 2:18-cv-07399-CBM-AFM Document 101 Filed 08/19/19 Page 1 of 8 Page ID #:1476



 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
 10
         IBRAHEEM ABBAS,                               Case No.: 2:18-cv-7399-CBM-AFM
 11
               Plaintiﬀ,
 12                                                    ORDER RE MOTION FOR
         vs.                                           JUDGMENT ON THE
 13                                                    PLEADINGS; ORDER RE
         VERTICAL ENTERTAINMENT,                       MOTION FOR SANCTIONS
 14      LLC, et al.,
                                                        [72,88]
 15            Defendants.
 16
 17
               Before the Court is: (1) a motion for judgement on the pleadings ﬁled by
 18
        Vertical Entertainment, LLC and Resnick Interactive Development, LLC
 19
        (collectively, “Defendants”), which is joined by Defendant Lakeshore Records
 20
        LLC, and (2) Barajoun Entertainment FZ LLC and Ayman Jamal’s (collectively,
 21
        Barajoun) motion for sanctions. joined the motion for judgment on the pleadings.
 22
                                       I. BACKGROUND
 23
        A.     Facts
 24
               Ibraheem Abbas alleges that he is the owner and creator of Bilal: A New Breed
 25
        of Hero (“Bilal”). Abbas sued the alleged infringers and other entities that
 26
        purportedly participated in Bilal’s release.
 27
 28

                                                   1
Case 2:18-cv-07399-CBM-AFM Document 101 Filed 08/19/19 Page 2 of 8 Page ID #:1477



 1      B.    Moving Parties
 2            Vertical is a motion picture distributor who entered into a distribution
 3      licensing agreement with Barajoun to distribute Bilal in the United States and in
 4      Canada. (Dkt. No. 88-4 (Goldberg Decl.) ¶ 3.) �at agreement designated Vertical
 5      as the sole and exclusive distributor of Bilal. (Id.) Vertical was not involved in the
 6      creation, development, or production of Bilal. (Id. ¶ 4.) Resnick is a media company
 7      who entered into a licensing agreement with Barajoun to provide post-production
 8      voiceover dialogue in connection with Bilal’s copyrighted screenplay. (Dkt. No. 88-
 9      3 (Resnick Decl.) ¶ 3.) Resnick was not involved in the creation, development, or
 10     production of Bilal. (Id. ¶ 4.)
 11           �e motion for sanctions is brought by Barajoun and Jamal. �ese parties
 12     were previously dismissed based on lack of personal jurisdiction. (Dkt. No. 82.)
 13                                       II. JURISDICTION
 14           �e Court has jurisdiction over this action under the Copyright Act.
 15                                 III. LEGAL STANDARD
 16           In ruling on a motion for judgment on the pleadings under Federal Rule of
 17     Civil Procedure 12(c), the Court “inquires whether the complaint at issue contains
 18     ‘suﬃcient factual matter, accepted as true, to state a claim of relief that is plausible
 19     on its face.” Harris v. Cty. of Orange, 682 F.3d 1126, 1131 (9th Cir. 2012)
 20     (quoting Ashcroft v. Iqbal, 556 U.S. 662, 687 (2009)). A motion for judgment on
 21     the pleadings may be based on either a lack of cognizable legal theory or the
 22     absence of suﬃcient facts. Somers v. Apple, Inc., 729 F.3d 953, 959–60 (9th Cir.
 23     2013). In a motion for judgment on the pleadings for failure to state a claim, the
 24     Court accepts as true all well-pleaded allegations of material fact and construes
 25     them in the light most favorable to the non-moving party. Blantz v. Cal. Dep’t of
 26     Corr. & Rehab., 727 F.3d 917, 922 (9th Cir. 2013). �e Court may also consider
 27     facts contained in materials properly the subject of judicial notice. Heliotrope
 28     Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.18 (9th Cir. 1999).

                                                    2
Case 2:18-cv-07399-CBM-AFM Document 101 Filed 08/19/19 Page 3 of 8 Page ID #:1478



 1                                     IV. DISCUSSION
 2      A.    Requests for Judicial Notice
 3            Rule 201(b) provides that “[a] judicially noticed fact must be one not subject
 4      to reasonable dispute in that it is either (1) generally known within the territorial
 5      jurisdiction of the trial court or (2) capable of accurate and ready determination by
 6      resort to sources whose accuracy cannot reasonably be questioned.” Fed. R.
 7      Evid. 201(b). Defendants request the Court to take judicial notice of several
 8      documents. Exhibits F, G, and K, are records from a prior dispute adjudicated in the
 9      Saudi Arabian judicial system regarding Bilal that involved these parties. �e
 10     requests are GRANTED. United States ex rel. Robinson Rancheria Citizens
 11     Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (explaining that a district
 12     court may “take notice of proceedings in other courts, both within and without the
 13     federal judicial system, if those proceedings have a direct relation to the matters at
 14     issue”); see also, e.g., Stewart v. Screen Gems-EMI Music, Inc., 81 F. Supp. 3d 938,
 15     952 (N.D. Cal. 2015) (taking judicial notice of foreign court documents). Exhibits
 16     L–P, T, and W, are copies of records maintained in the Copyright Oﬃce. �ese
 17     requests are GRANTED. See Newt v. Twentieth Century Fox Film Corp., No. 15-
 18     cv-02778-CBM-JPRx, 2016 WL 4059691, *2–3 (C.D. Cal. July 27, 2016) (taking
 19     judicial notice of relevant copyright registrations and deposit copy of works);
 20     United States ex rel. Modglin v. DJO Glob. Inc., 48 F. Supp. 3d 1362, 1381–82 (C.D.
 21     Cal. 2014) (“[T]he court can take judicial notice of [p]ublic records and government
 22     documents available from reliable sources on the Internet, such as websites run by
 23     governmental agencies.”). However, Exhibits Q–S are comparison charts that
 24     Defendants claim were created from materials obtained from the Copyright Oﬃce.
 25     Because the source that created these comparisons is unclear, the request for judicial
 26     notice of these exhibits is DENIED.
 27
 28

                                                   3
Case 2:18-cv-07399-CBM-AFM Document 101 Filed 08/19/19 Page 4 of 8 Page ID #:1479



 1      B.    Statute of Limitations
 2            All civil actions under the Copyright Act must be brought “within three years
 3      after the claim accrued.” 17 U.S.C. § 507(b). “When a claim accrues depends on the
 4      nature of the copyright claim.” Seven Arts Filmed Entm't Ltd. v. Content Media
 5      Corp. PLC, 733 F.3d 1251, 1254 (9th Cir. 2013). For ordinary copyright
 6      infringement claims, i.e. where ownership is not in dispute, “each new infringing
 7      act causes a new claim to accrue” and so the action must be brought within three
 8      years of an alleged act of infringement. Id. �e claim against Defendants, however,
 9      turns on whether Abbas can establish ownership of Bilal rather than on
 10     infringement; in fact, the moving defendants admit that they distributed Bilal but
 11     defend their purportedly infringing acts by contending that Abbas is not the owner
 12     of the ﬁlm. Compare Seven Arts, 733 F.3d at 1254 (“[Defendant] concedes it is
 13     exploiting the pictures, but denies that [plaintiﬀ] owns the copyrights.”), with (Dkt.
 14     No. 15 (Vertical Answer) ¶ 4 (admitting distribution of Bilal)), and (Dkt. No. 18
 15     (Resnick Answer) ¶ 6 (admitting distribution of Bilal)). �us, the Court ﬁnds the
 16     dispute in this case centers on the issue of ownership. Where ownership is in dispute,
 17     “claims of co-ownership . . . accrue only once, ‘when plain and express repudiation
 18     of co-ownership is communicated to the claimant[.]’” Seven Arts, 733 F.3d at 1254
 19     (citing Zuill v. Shanahan, 80 F.3d 1366, 1369 (9th Cir. 1996)); see also
 20     Aalmuhammed v. Lee, 202 F.3d 1127, 1230–31 (9th Cir. 2000) (“Because creation
 21     rather than infringement is the gravamen of an authorship claim, the claim accrues
 22     on account of creation, not subsequent infringement, and is barred three years from
 23     ‘plain and express repudiation’ of authorship.”). Here, the statute of limitations ran
 24     from the point Abbas was aware Defendants denied his ownership claim to Bilal.
 25     See, e.g., White v. Warner-Tamerlane Publ’g Corp., No. CV 16-5831 PSG (JEMx),
 26     2017 WL 4685542, at *3 (C.D. Cal. May 22, 2017) (noting Defendant repudiated
 27     ownership interest in a movie by continuing to pay royalties to a distributor even
 28     after Plaintiﬀ demanded payment). �at occurred on June 5, 2015, when Barajoun

                                                   4
Case 2:18-cv-07399-CBM-AFM Document 101 Filed 08/19/19 Page 5 of 8 Page ID #:1480



 1      ﬁled suit against Abbas in Saudi Arabia and claimed ownership of Bilal. (Dkt. No.
 2      56-3 (Metawea Decl.) ¶ 10.) �is lawsuit was ﬁled on August 23, 2018, or more
 3      than three years later. Accordingly, Abbas’s claims are barred by the statute of
 4      limitations. �e Motion for Judgment on the Pleadings is GRANTED.
 5      C.     Sanctions
 6             Barajoun moves for sanctions contending that: (1) the complaint is frivolous,
 7      and (2) Abbas made an allegation that he knew or should have known was false.
 8             1.     Governing Law
 9             Rule 11 states that “[b]y presenting to the court a pleading, written motion,
 10     or other paper . . . an attorney . . . certiﬁes that to the best of the person's knowledge,
 11     information, and belief, formed after an inquiry reasonable under the circumstances:
 12     (1) it is not being presented for any improper purpose, such as to harass, cause
 13     unnecessary delay, or needlessly increase the cost of litigation; [and] (3) the factual
 14     contentions have evidentiary support[.]” Fed. R. Civ. P. 11(b). Under Rule 11,
 15     “[s]anctions should be imposed if (1) ‘after reasonable inquiry, a competent attorney
 16     could not form a reasonable belief that the pleading or other paper is well grounded
 17     in fact and is warranted by existing law or a good faith argument for the extension,
 18     modiﬁcation or reversal of existing law’ or if (2) ‘a pleading or other paper has been
 19     interposed for any improper purpose.’” Golden Eagle Distrib. Corp. v. Burroughs
 20     Corp., 801 F.2d 1531, 1537 (9th Cir. 1986) (citing Eastway Constr. Corp. v. City of
 21     New York, 762 F.2d 243, 254 (2d Cir. 1985)) (internal punctuation omitted).
 22            2.     Motion for Sanctions
 23                   a.     Frivolous Claims
 24            �e motion for sanctions ﬁrst attacks the merits of Abbas’s claims and then
 25     contends that the complaint is frivolous and devoid of merit. In particular, Barajoun
 26     reasserts the arguments it made in its prior motion to dismiss and contends Abbas’s
 27     Counsel should be sanctioned for ﬁling the complaint. However, these arguments,
 28     although they may expose weaknesses in Abbas’s case, do not demonstrate that

                                                     5
Case 2:18-cv-07399-CBM-AFM Document 101 Filed 08/19/19 Page 6 of 8 Page ID #:1481



 1      “after reasonable inquiry, a competent attorney could not form a reasonable belief
 2      that the pleading or other paper is well grounded in fact and is warranted by existing
 3      law[.]” Golden Eagle, 801 F.2d at 1537. �erefore, the Court DENIES the motion
 4      to sanction based on purported frivolous claims.
 5                   b.     False Statement Regarding Jurisdiction
 6            Barajoun then contends that Abbas made a false statement of jurisdiction in
 7      the complaint regarding Barajoun and Jamal’s place of residence. �e complaint
 8      states that “Jamal is an individual who is believed to be a citizen of Saudi Arabia
 9      and a resident of the County of Los Angeles, State of California” and that “Barajoun
 10     Entertainment . . . has a principal place of business in County of Los Angeles, State
 11     of California.” (Dkt. No. 1 (Compl.) ¶ 5 (emphasis added).) �ese allegations are
 12     undisputedly false. Both Jamal and Barajoun reside in Dubai and never maintained
 13     a residence or business location in Los Angeles. (See Dkt. No. 56-2 (Jamal Decl.)
 14     ¶¶ 3–4.) Abbas, in fact, had many contacts and business dealing with Barajoun—all
 15     occurring in the Middle East. (Id. ¶ 8.) Also, a simple search of public records would
 16     conﬁrm Barajoun’s foreign address. �e copyright ﬁled by Barajoun for Bilal lists
 17     the domicile of the company at an address in Dubai. (See Dkt. No. 56-9 at *20.) And
 18     a public search of Barajoun’s website (which is in English) describes the company
 19     as “based in Dubai, UAE.” (Dkt. No. 72 (Chadwick Decl.) ¶ 5.) Even more
 20     concerning, there is evidence that Abbas’s counsel knew these facts prior to his
 21     ﬁling of the complaint. �e cease-and-desist letter sent by Abbas and signed by his
 22     counsel in March 2018 listed Jamal’s address and Barajoun’s address as located in
 23     Dubai, UAE. (Chadwick Decl. Ex. C.)
 24           Abbas’s sole response is that Barajoun “cannot establish that Plaintiﬀ’s
 25     counsel did not conduct a reasonable and competent inquiry before signing and
 26     ﬁling the complaint.” �e accompanying declaration from Abbas’s counsel states:
 27           Upon good faith information and belief, it became my understanding
 28           that . . . Mr. Jamal and Barajoun were operating in the State of

                                                   6
Case 2:18-cv-07399-CBM-AFM Document 101 Filed 08/19/19 Page 7 of 8 Page ID #:1482



 1             California, County of Los Angeles in an eﬀort to engage in other ﬁlm
               productions. I have a good faith belief that Mr. Jamal and Barajoun
 2             continue to operate, enter into agreements and otherwise seek the
 3             beneﬁts of the County of Los Angeles and the State of California.

 4      �ese operations include, according to the declaration, “enter[ing] into agreements
 5      with various individuals and businesses who are located in the County of Los
 6      Angeles[.]” Abbas’s responses are unavailing. He does not explain how his
 7      understanding of the residences of Jamal and Barajoun changed from March 2018
 8      (when he stated in the cease-and-desist letter that they resided in Dubai) to August
 9      2018 (when he stated in the complaint they resided in Los Angeles). Further, Abbas
 10     claims his understanding arose from his good-faith belief that they were doing
 11     business in Los Angeles; but doing business here does not mean that they resided
 12     here or had their principal place of business here. In sum, Abbas’s explanations fail
 13     to overcome the clear evidence of bad faith and a failure to adequately investigate
 14     the allegations. Zuniga v. United Can Co., 812 F.2d 443, 452 (9th Cir. 1987)
 15     (“Counsel can no longer avoid the sting of Rule 11 sanctions by operating under the
 16     guise of a pure heart and empty head.”). �e motion for sanctions based on the false
 17     jurisdictional allegation is GRANTED.
 18                                    V. CONCLUSION
 19            �e complaint is time-barred and, therefore, is DISMISSED WITH
 20     PREJUDICE. Although Defendant Jeridoo Universe AG did not join the motion,
 21     the Court’s also dismisses Jeridoo based on the statute of limitations. See Silverton
 22     v. Dep't of Treasury of U.S. of Am., 644 F.2d 1341, 1345 (9th Cir. 1981) (“A
 23     District Court may properly on its own motion dismiss an action as to defendants
 24     who have not moved to dismiss where such defendants are in a position similar to
 25     that of moving defendants or where claims against such defendants are integrally
 26     related.”).
 27            �e motion for sanctions is GRANTED. Abbas’s Counsel is ordered to pay
 28     the attorney’s fees and costs that Barajoun and Jamal incurred for the motion to
                                                  7
Case 2:18-cv-07399-CBM-AFM Document 101 Filed 08/19/19 Page 8 of 8 Page ID #:1483



 1      dismiss based on personal jurisdiction. Barajoun and Jamal are ordered to ﬁle papers
 2      and supporting evidence that proposes a “lodestar method” calculation for
 3      attorney’s fees no later than August 30, 2019. See Gisbrecht v. Barnhart, 535 U.S.
 4      789, 797–98 (2002); Jankey v. Poop Deck, 537 F.3d 1122, 1132 (9th Cir. 2008).
 5      Abbas may ﬁle, if he so chooses, an opposition no later than September 6, 2019.
 6
 7            IT IS SO ORDERED.
 8
 9      DATED: August 19, 2019
 10
 11                                            CONSUELO B. MARSHALL
                                               UNITED STATES DISTRICT JUDGE
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  8
